February 2, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         RAYMOND L. BROOKS, Appellant

NO. 14-11-00752-CV                      V.

                   GOODYEAR TIRE & RUBBER CO., Appellee
                          ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on July 29, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
RAYMOND L. BROOKS.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.